       Case 1:19-cv-01654-NONE-SAB Document 30 Filed 02/03/21 Page 1 of 3



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS JOHN HEILMAN,                            )   Case No.: 1:19-cv-01654-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATION
13          v.                                           RECOMMENDING DISMISSAL OF ACTION
                                                     )   PURSUANT TO FEDERAL RULE OF CIVIL
14                                                   )   PROCEDURE 25
     C. VISS, et.al.,
                                                     )
15                  Defendants.                      )   (ECF No. 26)
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Thomas John Heilman was a state prisoner appearing pro se in this civil rights action
19   pursuant to 42 U.S.C. § 1983. This action has been pending since August 2019.
20          On September 18, 2020, Defendants filed a statement of fact of Plaintiff's death on the record,
21   and Plaintiff’s successor in interest, Michael A. Heilman. Fed. R. Civ. P. 25.
22          Rule 25(a)(1) provides:
23          If a party dies and the claim is not thereby extinguished, the court may order substitution of the
            proper parties. The motion for substitution may be made by any party or by the successors or
24          representatives of the deceased party and, together with the notice of hearing, shall be served
25          on the parties as provided in Rule 5 and upon persons not parties in the manner provided in
            Rule 4 for the service of a summons, and may be served in any judicial district. Unless the
26          motion for substitution is made not later than 90 days after the death is suggested upon the
            record by service of statement of the fact of the death as provided for herein for the service of
27          the motion, the action shall be dismissed as to the deceased party.
28

                                                         1
         Case 1:19-cv-01654-NONE-SAB Document 30 Filed 02/03/21 Page 2 of 3



1             In order for the ninety-day period for substitution to be triggered, a party must formally suggest

2    the death of the party upon the record and must serve other parties and nonparty successors or

3    representatives of the deceased with a suggestion of death in the same manner as required for service

4    of the motion to substitute. Fed. R. Civ. P. 25(a)(1); Barlow v. Ground, 39 F.3d 231, 233 (9th

5    Cir.1994). Thus, a party may be served the suggestion of death by service on his or her attorney, Fed.

6    R. Civ. P. 5(b), while non-party successors or representatives of the deceased party must be served the

7    suggestion of death in the manner provided by Rule 4 for the service of a summons. Barlow v.

8    Ground, 39 F.3d at 232-234.

9             Rule 25 requires dismissal absent a motion for substitution within the ninety-day period only if

10   the statement of death was properly served. Unicorn Tales, Inc., v. Bannerjee, 138 F.3d 467, 469-471

11   (2d. Cir.1998).

12            Plaintiff's successor in interest was personally served with Defendants' statement of fact of

13   Plaintiff's death on the record on September 18, 2020, and the ninety-day period expired on December

14   17, 2020.1 Because no motion for substitution was filed on or before December 21, 2020, Fed. R. Civ.

15   P. 6(a)(1)(C), (d), the Court finds dismissal is appropriate pursuant to Rule 25(a).

16            Based on the foregoing, it is HEREBY RECOMMENDED that the instant action be dismissed

17   pursuant to Federal Rule of Civil Procedure 25(a).

18            This Findings and Recommendation will be submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

20   after being served with this Findings and Recommendation, the parties may file written objections

21   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

22   Recommendation.” The parties are advised that failure to file objections within the specified time may

23   ///

24   ///

25   ///

26
27
     1
       The Court accepts counsel’s representation, as an officer of the Court, that Michael A. Heilman is the proper successor in
28   interest of Plaintiff. Fed. R. Civ. P. 11.

                                                                  2
      Case 1:19-cv-01654-NONE-SAB Document 30 Filed 02/03/21 Page 3 of 3



1    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

2    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:    February 3, 2021
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
